
	

113 HR 3104 IH: To clarify the application of all laws, including the Patient Protection and Affordable Care Act, to the Federal Government and Congress, and for other purposes.
U.S. House of Representatives
2013-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3104
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2013
			Mr. Kingston
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To clarify the application of all laws, including the
		  Patient Protection and Affordable Care Act, to the Federal Government and
		  Congress, and for other purposes.
	
	
		1.Application of general laws
			 to Executive Branch and CongressCongress and the Executive Branch are
			 expressly and equally bound by any Federal law which is intended to be broadly
			 enforced upon the American people.
		2.No
			 Federally funded health care premium subsidies for Members of Congress, the
			 President, and other civilian Federal workers until ACA is fully
			 repealed
			(a)In
			 generalSubject to subsection
			 (b), until the Patient Protection and Affordable Care Act (Public Law 111–148)
			 is fully repealed, a Member or employee of Congress, the President, the
			 Vice-President, any employee of the Executive Office of the President, and any
			 other civilian Federal worker is not eligible for any Federally funded health
			 care premium subsidies.
			(b)ExceptionSubsection
			 (a) shall not apply to the provision of a health care premium subsidy—
				(1)under title XVIII
			 or XIX of the Social Security Act;
				(2)for coverage under a health care program
			 under chapter 17 of title 38, United States Code; or
				(3)for medical coverage under chapter 55 of
			 title 10, United States Code, including coverage under the TRICARE
			 program.
				
